Exhibit 10.14

March 1, 2012

Employee Name

Address

City, State ZIP

Dear EE:

Pursuant to the Lumos Networks Corp. 2011 Equity and Cash Incentive Plan (the
“Plan”), the Plan’s administrative committee (the “Committee”) hereby grants to
you an Incentive Stock Option (“Option”) to purchase xxx shares of Common Stock,
par value $.01 (“Award”) at an Exercise Price of $xx.xx per share. Your Option
is intended to be an Incentive Stock Option. However, your Option will be
treated as an Incentive Stock Option only to the extent that (i) the number of
Award shares with respect to which this Option and any other Incentive Stock
Options granted to you become exercisable for the first time in any calendar
year multiplied by (ii) the Exercise Price of the Option does not exceed one
hundred thousand dollars ($100,000) (or such other amount as is set as the limit
for Incentive Stock Options). To the extent such dollar limitation is exceeded
in any calendar year, then this Option may nevertheless be exercised as a
Non-Qualified Stock Option for the excess number of Award shares. You may direct
that any exercise of this Option be deemed an exercise of the Incentive Stock
Option or the Non-Qualified Stock Option portion to the extent available
hereunder.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company and its Subsidiaries, your
Award will vest and become exercisable as follows (the “Time Vesting Schedule”):

25% of Award shares will vest on the first anniversary of the grant date;

An additional 25% of Award shares will vest on the second anniversary of the
grant date; and

An additional 25% of Award shares will vest on the third anniversary of the
grant date; and

The final 25% of Award shares will vest on the fourth anniversary of the grant
date.

In addition to the Time Vesting Schedule above, the following enhanced vesting
provisions shall also apply to your Award shares. In the event the Company
terminates your employment involuntarily and without Cause in contemplation of
or within nine (9) months after a Change in Control, as defined in the Plan,
then your entire Award will fully vest and become exercisable immediately prior
to your Termination Date. Your employment will be considered to have been
terminated “in contemplation of” a



--------------------------------------------------------------------------------

Change in Control only if the Company makes a public announcement or files a
report or proxy statement with the Securities and Exchange Commission disclosing
a transaction or series of transactions which, if completed, would constitute a
Change in Control and your employment is terminated by the Company without Cause
during the period beginning with such disclosure and ending the earlier of
(x) the date that the Board, acting in good faith, adopts a resolution stating
that the transaction or series of transactions will not be completed or (y) the
date that such transaction or series of transactions is completed. You will not
be entitled to receive the enhanced vesting provisions if your employment
terminates on account of your death, disability, retirement, termination by the
Company for Cause or your voluntary resignation for whatever reason.

Subject to the terms of the Plan and your continued employment through such
date, any vested and exercisable portion of the Option will remain available for
purchase until the tenth anniversary of the grant date (the “Expiration Date”).
However, notwithstanding the foregoing, upon your Termination Date, the Option
shall remain exercisable only in accordance with the terms of the Plan and this
Award (the “Exercise Period”). Any vested and exercisable portion of your Award
that is not so exercised within the applicable Exercise Period shall be
forfeited with no further compensation due to you. Additionally, unless
otherwise provided by the Committee, any portion of your Award that is not
vested or exercisable as of your Termination Date shall be forfeited with no
further compensation due to you.

All or part of the exercisable Options may be exercised by you upon (a) your
written notice to the Company of exercise and (b) your payment of the Exercise
Price and any applicable withholding taxes in full at the time of exercise in
any manner provided for under the terms of the Plan.

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formula, inventions and know-how;
(i) personnel information; (j) legal advice and strategies; and (k) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.



--------------------------------------------------------------------------------

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a Competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts. Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.

Stock Ownership Requirement

The Company has established Common Stock Ownership and Retention Guidelines for
Directors and Officers (the “Guidelines”) to emphasize the link between officers
and the long-term interests of shareholders of the Company and to enhance the
Company’s image by openly communicating to investors, market analysts and the
public that officer interests are tied directly to the long-term success of the
Company through personal capital investment in Company stock. By accepting this
Award, you acknowledge that you have received a copy of the Guidelines and agree
to adhere to the terms and conditions contained therein.

By accepting this Award, you acknowledge and agree that you will accumulate and
hold shares of the common stock, $.01 par value per share, of the Company
pursuant to the Guidelines. If you are promoted into another position, you
acknowledge and agree that you will accumulate and hold additional shares
pursuant to the Guidelines. Prior to any sale of your stock, you agree to seek
clearance and to notify the Company’s Chief Financial Officer that you will not
go below your target stock ownership level (other than sales to pay taxes
permitted by this letter). You are also expected to comply with all relevant
securities regulations at the time of any sale of Company stock.

You also agree to certify as the Committee requests whether or not you are in
compliance with the Guidelines. You agree that until such time as you have
reached your stock ownership guideline, you will hold 100% of the shares of
common stock received upon lapse of the restrictions upon restricted stock and
upon exercise of stock options (net of any shares utilized to pay for tax
withholding and the exercise price of the option). You also agree to sell or
otherwise dispose of any Company stock you own once your stock ownership level
is met only to the extent that your remaining holdings do not fall below the
minimum stock ownership level. The Committee in its sole discretion can make
hardship exceptions to the Guidelines or to permit sales pursuant to Rule 10b5-1
sales plans to the extent the Committee deems appropriate. The Committee
reserves the right to interpret, modify or terminate the Guidelines at any time
except that no such change or modification will adversely affect you without
your prior consent.

Other Provisions

The Company may impose any additional conditions or restrictions on the Award or
the exercise of the Option as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.



--------------------------------------------------------------------------------

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

Please sign and return a copy of this agreement to Joe Leigh, Vice President
Human Resources, designating your approval of this letter. This acknowledgement
must be returned within thirty (30) days; otherwise, the Award will lapse and
become null and void. Your signature will also acknowledge that you have
received and reviewed the Plan and that you agree to be bound by the applicable
terms of this letter and the Plan.

 

Very truly yours, LUMOS NETWORKS CORP. By:  

 

  Mike Moneymaker   President

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 